DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 2 (encompassing claims 1, 7-15, and 17-20) in the reply filed on 11/15/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/29/20 and 9/25/20.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-13 and 19 recite the term “about”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as "almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claims are unclear. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draeger et al. (U.S. 2016/0056071 A1; “Draeger”).
Regarding claim 1, Draeger discloses a method comprising:
Depositing a dielectric layer over a conductive region over a semiconductor substrate ([0028]);
Forming an opening (207, Fig. 2A) through the dielectric layer (205, Fig. 2A) to expose the conductive region (201, Fig. 2A) ([0028]);
Treating exposed portions of the dielectric layer with a self-limiting reaction to form a monolayer of material ([0036], [0039]); and
Depositing conductive material (221, Fig. 2D) within the opening ([0043]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1, 7-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11, 13, and 18 of U.S. Patent No. 10,699,944 B2. 
Claim 1 of the instant application corresponds with claims 10, 13, and 18 of the ‘944 patent.
Claim 7 of the instant application corresponds with claim 10 of the ‘944 patent.
Claim 8 of the instant application corresponds with claims 10-11 of the ‘944 patent.
Claim 9 of the instant application corresponds with claims 10-11 of the ‘944 patent.
Claim 10 of the instant application corresponds with claims 10-11 of the ‘944 patent.
Claim 11 of the instant application generally corresponds with claims 10-11 of the ‘944 patent.  Yet claims 10-11 of the ‘944 patent do not disclose the phosphoric acid derivative gas is flowed at a rate between 1 sccm and 100 sccm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a phosphoric acid derivative gas flow rate between 1 sccm and 100 sccm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 12 of the instant application generally corresponds with claims 10-11 of the ‘944 patent.  Yet claims 10-11 of the ‘944 patent do not disclose the dry process is performed at a pressure of between 10 mTorr and 1 Torr.  However, it would have been  In re Aller, 105 USPQ 233.
Claim 13 of the instant application generally corresponds with claims 10-11 of the ‘944 patent.  Yet claims 10-11 of the ‘944 patent do not disclose the dry process is performed at a temperature of between 20°C and 100°C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a dry process temperature between 20°C and 100°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 14 of the instant application corresponds with claims 10-11 of the ‘944 patent.
Claim 15 of the instant application corresponds with claims 10, 13, and 18 of the ‘944 patent.
Claim 17 of the instant application corresponds with claims 10-11, 13, and 18 of the ‘944 patent.
Claim 18 of the instant application corresponds with claims 10-11, 13, and 18 of the ‘944 patent.
Claim 19 of the instant application generally corresponds with claims 10, 13, and 18 of the ‘944 patent.  Yet, claims 10, 13, and 18 do not disclose the aspect ratio of the  In re Aller, 105 USPQ 233.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13, and 18 of U.S. Patent No. 10,699,944 B2 in view of Lee et al. (U.S. 2017/0005038 A1; “Lee”). 
Claim 20 of the instant application generally corresponds to claims 10, 13, and 18 of the ‘944 patent.  Yet, claims 10, 13, and 18 do not specify the dielectric treatment (replacing OH groups) to form a conductive contact is performed as part of a middle end of the line process.  However, Lee discloses forming a conductive contact as part of a middle end of the line process ([0023]).  This has the advantage of forming superior conductive contacts in the middle end of the line processes.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 10, 13, and 18 with replacing the OH groups as part of a middle end of the line process, as taught by Lee, so as to form superior conductive contacts in the middle end of the line processes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        12/1/2021